      Case: 1:19-cv-00052-KLL Doc #: 38 Filed: 06/04/20 Page: 1 of 1 PAGEID #: 1092




                             UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


Kenneth Smith,
           Plaintiff(s),

                        v.                       Case No. 1:19-cv-52
                                                 (Consent Case ; Litkovitz, M.J.)
Duke Energy Business Services LLC,
           Defendant(s).


                                         ORDER

         Pursuant to notification that this matter has been settled between the parties:

       It is ORDERED that this action is hereby DISMISSED with prejudice,
provided that any of the parties may, upon good cause shown within thirty (30)
days, reopen the action if settlement is not consummated. The parties may
substitute a more particularized Order of Dismissal within this same time frame,
should they so desire.

        The Court retains jurisdiction over the settlement agreement for the purpose
of its enforcement.

     6/4/2020
Date____________                          ______________________________
awh      June 4, 2020                     KAREN L. LITKOVITZ
                                          United States Magistrate Judge
